DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Applicant's representative Michael W. Taylor (Reg. No: 43182) on 06/16/2021.


Claims

Please replace claims as following:

Claim 1. 	(Currently Amended) A computing device comprising: 
at least one webcam; 
a processor and a memory coupled to said processor and configured to: 
detect faces of viewers that are within a field of view of said at least one webcam; 
provide an image of the detected faces to a face identification service;

receive, at the computing device, the user IDs on the detected faces that have been identified in the image; 
use, at the computing device, the link to the document to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored; 
compare, at the computing device, the user IDs of the detected faces that have been identified to user IDs on the access control list to determine authorized viewers of the document; 
display the image of the detected faces with a respective user ID and authorization status overlaid on each identified face; 
display the image of the detected faces with an unknown status for each face that cannot be identified; and obscure display of the document, at the computing device, if one of the identified faces is not authorized to view the document.  

Claim 2. 	(Previously Presented) The computing device according to Claim 1 wherein said processor is further configured to also display a respective symbol overlaid on each identified face.  

Claim 3. 	(Previously Presented) The computing device according to Claim 2 wherein if the image includes faces that cannot be identified, then said processor is further configured to perform at least one of the following: 


Claim 4. 	(Previously Presented) The computing device according to claim 1 wherein said processor is further configured to perform the following: 
access an approval service to add to the access control list a user ID of the identified face not authorized to view the document; and 
unobscure display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document.  

Claim 5. 	(Original) The computing device according to claim 4 wherein the approval service is configured to perform the following: 
send an approval request to an owner of the document requesting approval of the viewer with the identified face not authorized to view the document to be added to the access control list; 
if the owner of the document approves, then send an approval request to the viewer having the identified face not authorized to view the document; and 
if the viewer having the identified face not authorized to view the document accepts the approval request, then update the access control list to include the user ID of the identified face not authorized to view the document.  

Claim 6. 	(Original) The computing device according to claim 5 wherein the approval request to the viewer having the identified face not authorized to view the document includes terms and conditions for the viewer to agree to before accepting the approval request.  

said processor is further configured to perform the following: 
contact the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list; 
provide an image of each face that cannot be identified along with the user ID to the face identification service so that a database of the face identification service is updated; and 
unobscured display of the document since each corresponding viewer that cannot be identified is now authorized to view the document.  

Claim 8. 	(Original) The computing device according to claim 7 wherein the approval service is configured to perform the following before adding the user ID of each face that cannot be identified to the access control list if not already on the access control list: 
send an approval request to an owner of the document requesting approval of each viewer that cannot be identified to be added to the access control list; 
if the owner of the document approves, then the owner of the document provides a user ID for each viewer that cannot be identified; 
send an approval request to each viewer that cannot be identified; and
receive acceptance from each viewer that accepted the approval request.  


wherein said processor is further configured to perform the following: suppress recognition of each face that cannot be identified if an owner of the document approves the suppression; and 
unobscure display of the document.  

Claim 10. 	(Original) The computing device according to claim 1 wherein the metadata of the document comprises user IDs of viewers allowed to view the document.  

Claim 11. 	(Original) The computing device according to Claim 1 is configured as a virtual computing device.  

Claim 12. 	(Original) The computing device according to Claim 1 wherein obscuring display of the document comprises at least one hiding, blurring, and pixelating the document.  

Claim 13. 	(Currently Amended) A method for operating a policy enforcement module cooperating with a computing device comprising at least one webcam; 
a face detection module coupled to the at least one webcam to detect faces of viewers that are within a field of view of the at least one webcam, to provide an image of the detected faces to a face identification service, and to receive user identifications (IDs) from the face identification service on the detected faces that have been identified; and 

receiving from the face identification service user IDs on detected faces that have been identified in the image; 
using the link to the document being retrieved for display to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored; 
comparing the user IDs of the detected faces that have been identified to user IDs on the access control list to determine authorized viewers of the document; 
displaying the image of the detected faces with a respective user ID and authorization status overlaid on each identified face; 
displaying the image of the detected faces with an unknown status for each face that cannot be identified; and 
obscuring display of the document if one of the identified faces is not authorized to view the document.  

Claim 14. 	(Previously Presented) The method according to Claim 13 wherein the policy enforcement module is further operated to display a respective symbol overlaid on each identified face.  

Claim 15. 	(Original) The method according to claim 13 wherein the policy enforcement module is further configured to perform the following: 

unobscuring display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document.  

Claim 16. 	(Original) The method according to claim 13 wherein the face detection module further receives information from the face identification service on each face that cannot be identified; and 
wherein the policy enforcement module is further operated to perform the following: 
contacting the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list;
providing an image of each face that cannot be identified along with the user ID to the face identification service so that a database of the face identification service is updated; and 
unobscuring display of the document since each corresponding viewer that cannot be identified is now authorized to view the document.  

Claim 17. 	(Original) The method according to claim 13 wherein the face detection module receives information from the face identification service on each face that cannot be identified; and 
wherein the policy enforcement module is further configured to perform the following: 
suppressing recognition of each face that cannot be identified if an owner of the document approves the suppression; and 


Claim 18. 	(Currently Amended) A non-transitory computer readable medium for a policy enforcement module cooperating with a computing device comprising a face detection module coupled to at least one webcam to detect faces of viewers that are within a field of view of the at least one webcam, to provide an image of the detected faces to a face identification service, and to receive user identifications (IDs) from the face identification service on the detected faces that have been identified; 
a document viewer module configured to retrieve a document for display, with the document being retrieved based on a link to the document; with the policy enforcement module coupled to the face detection module and to the document viewer module, and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the policy enforcement module to perform steps comprising: 
receiving from the face identification service user IDs on detected faces that have been identified in the image; 
using the link to the document being retrieved for display to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored; 
comparing the user IDs of the detected faces that have been identified to user IDs on the access control list to determine authorized viewers of the document; 
displaying the image of the detected faces with a respective user ID and authorization status overlaid on each identified face; 
displaying the image of the detected faces with an unknown status for each face that cannot be identified; and 
obscuring display of the document if one of the identified faces is not authorized to view the document.  

Claim 19. 	(Currently Amended) The non-transitory computer readable medium according to claim 18 wherein the policy enforcement module is further configured to perform the following: 
accessing an approval service to add to the access control list a user ID of the identified face not authorized to view the document; and 
unobscuring display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document.  

Claim 20. 	(Original) The non-transitory computer readable medium according to claim 18 wherein the face detection module further receives information from the face identification service on each face that cannot be identified; and 
wherein the policy enforcement module is further configured to perform the following: 
contacting the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list;
providing an image of each face that cannot be identified along with the user ID to the face identification service so that a database of the face identification service is updated; and 
unobscuring display of the document since each corresponding viewer that cannot be identified is now authorized to view the document.   
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is control viewing access to documents using facial recognition. The detected faces will give a user ID and compare with the access control list. In response to the detected faces unable to be identified. The owner of the document can approval the unidentified viewer and add to access control list.
The closest prior art, as previously recited, are Matsuoka (US 20140075528), Pulfer (US 20130097667), Sato (US 20020191817), Ludwig (US 9635317), Ji (US 20180188930), Bennett (US 8752138), Greene (US 20180061158), Ozog (US 10027727), in which, Matsuoka discloses receiving a an image of the first user via a camera operably coupled with the computing device and determining an identity of the first user based on the received image. If the determined identity matches a predetermined identity, then, based at least on the identity of the first user matching the predetermined identity, the first user is logged in to the computing device. Pulfer discloses the security policies are applied based on metadata rules. Once a document is added to the document managements system, the metadata rules are evaluated using the metadata of the document. Sato discloses controlled based on the result of collation and the entrance permission time information registered in the registration section. Ludwig discloses a camera includes logic to capture images and video and to store the captured media internally to the camera in an encrypted format. Ji discloses displays an access list, seen state information, and presence information for content items stored and managed by a content management system. Bennett discloses 
However, none of Matsuoka (US 20140075528), Pulfer (US 20130097667), Sato (US 20020191817), Ludwig (US 9635317), Ji (US 20180188930), Bennett (US 8752138), Greene (US 20180061158), Ozog (US 10027727), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 13 and Claim 18. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 13 and Claim 18: detect faces of viewers that are within a field of view of said at least one webcam; provide an image of the detected faces to a face identification service; receive user identifications (IDs) from the face identification service on the detected faces that have been identified; retrieve a document for display, with the document being retrieved based on a link to the document; receive, at the computing device, the user IDs on the detected faces that have been identified in the image; use, at the computing device, the link to the document to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored; compare, at the computing device, the user IDs of the detected faces that have been identified to user IDs on the access control list to determine authorized viewers of the document; 2In re Patent Application of: JAMES ROY BULPIN Serial No. 15/970,079 Filed: 05/03/2018 display the image of the detected faces with a respective user ID and authorization status overlaid on each identified face; display the image of the detected faces with an unknown status for each face that cannot be identified; and obscure display of the document, at the computing device, if one of the identified faces is not authorized to view the document.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439